Hammond, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge Michaelson of the Circuit Court for Anne Arundel County. The petitioner was sentenced to eighteen years in the penitentiary in June, 1956, after pleading guilty to larceny and attempted escape from jail.
Petitioner bases his right to relief upon two contentions: first, that no copy of an indictment was served on him until he requested it, more than two months after his sentence; and second, that he was tried out of court term without being presented. Both of these contentions must fail since, as Judge Michaelson found, the docket entries disclose that a presentment and indictment were filed and a copy of the indictment was left with -the petitioner before trial. The entries further show that he was advised of his right to counsel but declined the offer. Moreover, even if we assume the truth of petitioner’s statement that he did not receive a copy of the indictment until two months after his sentence, he would still not be entitled to release on habeas corpus. Lucas v. Warden, 209 Md. 645; Ballam v. Warden, 196 Md. 644; Fisher v. Swenson, 192 Md. 717, certiorari denied, 337 U. S. 933, 93 L. Ed. 1740.

Application denied, applicant to pay the costs.